Title: To James Madison from Augustus B. Woodward, 25 March 1825
From: Woodward, Augustus B.
To: Madison, James


        
          Sir,
          Washington, March 25. 1825.
        
        Allow me to present my acknowledgments for your obliging letter of September 11. 1824; which I had the happiness of receiving at St. Marks, in Florida.
        The principle, on which is founded the proposition of a standard of measure, in the memorial to the Senate, is at once so novel, and so simple, as to require time to admit its recognition. When the abstract verity of the principle is apprehended, it must receive an application to all the curves possessing the asymptotic quality, the conchoid, the cissoid, with a cusp, with a nodus, the logarithmic curve; and even after the combination has been completed, the whole is susceptible of a check from the spiral. Neither the memorials to the Senate, nor the present letter, afford a suitable occasion to pursue the details.
        The Parliament of Great Britain have, at length, ventured on adopting a uniform standard. This places us on very delicate ground. We must either implicitly follow, or more inconveniencies than before may obtain. In science, our spirit is yet too colonial. If the new British standard should not command implicit acquiescence, the proposition for an ethnic congress, to promote a uniformity of calendars, measures, weights, and coins, among all people, might yet proceed from America.
        President Monroe was of opinion that, in ascribing the first written constitution to President Jefferson, I was correct; but, since seeing your letter,

his opinion is shaken. The question will possess more interest with those who succeed on the theatre of life than at the present day. At all events, it is useful to settle facts while opportunity remains. I have this day had the honor of transmitting to President Jefferson a copy of your letter. With the highest respect and esteem, I remain, Sir, your obedient servant,
        
          A. B. Woodward
        
      